internal_revenue_service national_office technical_advice_memorandum july number release date third party contact none index no control number tam-100984-00 cc psi b8 district_director taxpayer name taxpayer address taxpayer identification no quarters involved date of conference issues is aviation_fuel used in an aircraft actually engaged in foreign trade when it is used in an aircraft flying from a city in the united_states to another city in the united_states as a domestic_segment of a direct international flight between a city in the united_states and a city in a foreign_country did the irs erroneously credit and pay the taxpayer under the facts described below amounts the taxpayer claimed under sec_6427 of the internal_revenue_code for the nontaxable_use of aviation_fuel is the taxpayer liable for the tax imposed by with respect to the untaxed aviation_fuel that it used in its aircraft on domestic segments of direct international flights conclusions aviation_fuel is used in an aircraft actually engaged in foreign trade when it is used in an aircraft flying from a city in the united_states to another city in the united_states as a domestic_segment of a direct international flight between a city in the united_states and a city in a foreign_country the irs erroneously credited and paid the taxpayer certain amounts claimed under sec_6427 for the nontaxable_use of aviation_fuel the erroneous credits and payments were with respect to amounts included in 4th quarter claims on forms and amounts included in claims on forms the taxpayer is not liable for the tax imposed by with respect to the untaxed aviation_fuel that it used in its aircraft on domestic segments of direct international flights facts the taxpayer is a domestic commercial airline company that provides air transportation of persons and property for hire between the united_states and foreign countries the taxpayer is a calendar_year income taxpayer this technical_advice request involves aircraft used by the taxpayer for direct international flights that include at least one domestic_segment the aviation_fuel under consideration is aviation_fuel purchased and delivered into the fuel supply tank of the taxpayer’s aircraft in the united_states the flights under consideration are not chartered flights the following examples illustrate the domestic segments of direct international flights at issue a a direct international flight from city in the united_states to city in a foreign_country stopped in city and city in the united_states the domestic segments were the flights from city to city and city to city no paid passengers or property were transported from city to city one paid passenger was transported from city to city b a direct international flight from city in a foreign_country to city in the united_states stopped in city and city in the united_states the domestic segments were the flights from the city to city and city to city two paid passengers were transported from city to city before date the taxpayer purchased taxed aviation_fuel that it used in aircraft flying domestic segments of direct international flights the taxpayer took credits in the amount of that tax on its forms quarterly federal excise_tax return further on date the taxpayer filed claims for refund on forms claim_for_refund of excise_taxes for additional gallons of taxed aviation_fuel used in aircraft flying domestic segments during tax periods the irs credited the amounts claimed on forms and paid the amounts claimed on forms and later notified the taxpayer that the claims were erroneous on date the taxpayer was registered by the irs as a producer of aviation_fuel and thus could purchase untaxed aviation_fuel beginning date the taxpayer purchased untaxed aviation_fuel the taxpayer did not pay tax on the untaxed aviation_fuel it used in aircraft flying domestic segments of direct international flights the district_director asserts that the aviation_fuel used in aircraft flying domestic segments of direct international flights is not used in aircraft actually engaged in foreign trade as such the district_director finds that the credits and the refunds related to amounts claimed on forms and forms were erroneous with respect to aviation_fuel used in aircraft flying domestic segments of direct international flights further the district_director finds that the taxpayer is liable for the tax imposed by on the untaxed aviation_fuel it used on domestic segments of direct international flights law and analysis section a imposes a tax on the sale of aviation_fuel by the producer thereof or any producer of aviation_fuel section a as in effect during the periods at issue provides that if any producer uses aviation_fuel other than for a nontaxable_use as defined in sec_6427 on which no tax has been imposed then that use is considered a sale section a provides that no tax is imposed on aviation_fuel sold by a producer for use by the purchaser in a nontaxable_use as defined in sec_6427 section b provides that in the case of fuel sold for use in commercial_aviation other than as supplies_for_vessels_or_aircraft within the meaning of sec_4221 the exemption for nontaxable_use in a does not apply to so much of the tax as is attributable to the leaking_underground_storage_tank_trust_fund financing rate and cents per gallon for fuel sold after date sec_6427 provides that if aviation_fuel on which tax was imposed by is used by any person in a nontaxable_use the secretary shall pay without interest to the ultimate_purchaser of the fuel an amount equal to the aggregate amount of tax imposed on such fuel under sec_6427 provides that the term nontaxable_use means in the case of aviation_fuel any use which is exempt from the tax imposed by sec_4041 sec_4041 provides that no tax is imposed by sec_4041 on aviation_fuel sold for use or used as supplies_for_vessels_or_aircraft within the meaning of sec_4221 sec_4221 provides that the term supplies_for_vessels_or_aircraft means fuel supplies ships’ stores sea stores or legitimate equipment on vessels actually engaged in foreign trade or trade between the united_states and any of its possessions for purposes of the preceding sentence the term vessels includes civil aircraft sec_48_4221-4 of the manufacturers and retailers excise_tax regulations provides that the terms fuel supplies and legitimate equipment include all articles materials supplies and equipment necessary for the navigation propulsion and upkeep of vessels actually engaged in foreign trade even though such vessels may make intermediate stops in the united_states issue under a l b g and d aviation_fuel used as supplies for aircraft actually engaged in foreign trade is used in a nontaxable_use revrul_69_259 1969_1_cb_287 describes a domestic airline that operates an airplane plane no that flies from a city in the united_states to a city in a foreign_country with intermediate stops in the united_states the airline also operates an airplane plane no that flies only within the united_states plane no carries some passengers whose ultimate destinations are cities within the united_states and other passengers with tickets to a city in a foreign_country the foreign bound passengers are transferred from plane no to another airplane for completion of their flights to the foreign_country the ruling holds that plane no is engaged in foreign trade within the meaning of the statute and regulations even though it makes intermediate stops in the united_states the ruling holds that plane no cannot be considered as being engaged in foreign trade even though it carries passengers with tickets to a city in a foreign_country to be considered engaged in foreign trade the airplane itself must travel to a foreign destination as such when aviation_fuel is used in an aircraft that flies between the united_states and a foreign_country with intermediate stops in the united_states the aviation_fuel is used in an aircraft actually engaged in foreign trade in example a the aircraft was flying a direct international flight from city in the united_states to city in a foreign_country thus the aircraft was actually engaged in foreign trade on the domestic segments from city to city and city to city in example b the aircraft was flying a direct international flight from city in a foreign_country to city in the united_states thus the aircraft was actually engaged in foreign trade on the domestic segments from city to city and from city to city issue the taxpayer’s claims on forms and forms raise procedural issues sec_6427 as in effect during the tax periods at issue provides that if at the close of any of the first three quarters of a person’s taxable_year at least dollar_figure is payable under sec_6427 to such person with respect to fuel used during such quarter or any prior quarter during the taxable_year a claim may be filed under sec_6427 with respect to that fuel sec_6427 provides that no claim filed under sec_6427 shall be allowed unless filed during the first quarter following the last quarter included in the claim a 4th quarter claims on forms the taxpayer made claims on forms for tax periods and a claim is permitted for 1st 2nd and 3rd quarters of the taxable_year under sec_6427 the taxpayer is a calendar_year taxpayer tax periods and are the 4th quarter of the taxpayer’s taxable_year therefore the claims on forms for tax periods and were not allowable the irs erroneously credited the taxpayer the amounts claimed in the 4th quarter under sec_6427 for the nontaxable_use of aviation_fuel b claims on forms the taxpayer filed forms for tax periods and on date the taxpayer would need to have filed the claim for tax periods and by date at the latest the claim for tax period sec_9503 sec_9506 and sec_9509 would need to have been filed by date at the latest the taxpayer’s claims were not timely filed under sec_6427 the taxpayer filed a claim on form_8849 for tax period a 4th quarter claim was not allowable therefore the claims on forms for tax periods and were not allowable the irs erroneously refunded to the taxpayer the amounts claimed on forms under sec_6427 for the nontaxable_use of aviation_fuel further only one quarterly claim is permitted for aviation_fuel used in a quarter quarterly claims for tax periods were made previously by the taxpayer on its forms as such even if the claims had been timely the claims were not allowable because they were second claims issue as described in issue aviation_fuel used as supplies for aircraft actually engaged in foreign trade is used in a nontaxable_use therefore the taxpayer is not liable for the tax imposed by on the untaxed aviation_fuel it used in aircraft flying from a city in the united_states to another city in the united_states as a segment of a direct international flight between a city in the united_states and a city in a foreign_country caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and identifying numbers have been deleted
